PER CURIAM.
We affirm the revocation of Mr. Dunn's community control without comment. We write only to note that the revocation order erroneously indicates that Mr. Dunn violated condition fifteen of his community control. As the substance of the revocation order and the rest of the record makes clear, Mr. Dunn was actually found to be in violation of condition seventeen. We *718therefore remand this case for the trial court to render a corrected revocation order. See Turner v. State, 873 So.2d 480, 481 (Fla. 2d DCA 2004) ; Greer v. State, 831 So.2d 1261, 1262 (Fla. 2d DCA 2002).
Affirmed; remanded to correct scrivener's error.
VILLANTI, KHOUZAM, and SALARIO, JJ., Concur.